Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 1 of 22 PageID #: 1

           ORIGINAL                        KOVNER, J
UNITED STATES DISTRICT COURT                    GOLD, MJ.
EASTERN DISTRICT OF NEW YORK
                                                              1 n ~ "
                                                              LJLV      J;!;:!   ?Y. 8^ 12
Jan-Michael Rives

                            Plaintiff,

             -against-
                                                                                             i
SUNY DOWNSTATE COLLEGE OF MEDICINE,
LISA MERLIN, M.D.,
ANDREW ADLER, M.D.,
ROBIN OVITSH, M.D.,
JEANNE MACRAE, M.D.,
CARLOS PATO, M.D.,                                                               ©10W
JOSEPH MERLINO, M.D.
JEFFREY PUTMAN,                                                              JAN 31 2020
SOPHIE CHRISTOFOROU
                                                                        PRO SE OFFICE
                            Defendants.




Plaintiff as and for his Complaint, alleges upon information and belief as follows:

PARTIES AND NATURE OF THE CASE

   1.     Plaintiff, Jan-Michael Rives, was a medical student at SUNY Downstate

          College of Medicine ("SUNY Downstate").

   2.     Defendant, SUNY Downstate, is a public institution of higher learning located

          in Brooklyn, New York and a college of the State University of New York

          system. SUNY Downstate receives substantial federal funding.

   3.     At all relevant times herein, Defendant, Sophie Christoforou ("Dean

          Christoforou") was and is the Associate Dean for Curricular & Student Affairs.

   4.     At all relevant times herein, Defendant, Jeffrey Putman ("Dr. Putman") was

          the Vice President for Student Affairs & Dean of Students.
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 2 of 22 PageID #: 2




   5.    At all relevant times herein, Defendant, Andrew Adler ("Dr. Adler") was a

         Professor of Medicine.

   6.    At all relevant times herein, Defendant, Jeanne MacRae ("Dr. MacRae") was

         the Senior Associate Dean for Academic Affairs or the Acting Senior

         Associate Dean for Academic Affairs.

   7.    At all relevant times herein, Defendant, Robin Ovitsh ("Dr. Ovitsh") was the

         Assistant Dean for Clinical Competencies. •

   8.    At all relevant times herein, Defendant, Carlos Pato ("Dr. Pato") was the

         Dean, College of Medicine.

   9.    At all relevant times herein, Defendant, Joseph Merlino ("Dr. Merlino") was

         the Vice President for Faculty Affairs & Professional Development.

   10.   At all relevant times herein, Defendant, Lisa Merlin ("Dr. Merlin") was the Unit

         director of "Mind, Brain and Behavior" (Unit 6) and the director of the Clinical

         Neuroscience Pathway.

   11.   This action is action for equitable relief and monetary damages to redress

         Defendants' unlawful discrimination against Plaintiff and dismissal of Plaintiff

         from SUNY Downstate based upon his cognitive disability, in violation of the

         Rehabilitation Act of 1973 (RHA) and the Americans with Disabilities Act

         (ADA); retaliation for requesting accommodation, in violation of the ADA;

         discrimination based on gender/sex, in violation of Title VII of the Civil Rights

         Act of 1964; denial of due process, in violation of the 14th amendment of the

         Constitution of the United States; breach of contract; negligent infliction of

         emotional distress; and other claims as may apply to the facts stated herein.
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 3 of 22 PageID #: 3




  12.    Specifically, during the course of Plaintiffs study at SUNY Downstate, the
         Defendants discriminated against Plaintiff because of his cognitive disabilities

         byfailing to provide him reasonable accommodations and dismissing him
         from SUNY Downstate. SUNY Downstate also refused to engage in an

         interactive dialogue to determine the feasibility of his requested reasonable

         accommodations. Moreover, SUNY Downstate, and its administration,

         including but not limited to the Individual Defendants, maintained a hostile

         learning environment riddled with discriminatory intimidation, retaliated

         against Plaintiff for requesting accommodation, and dismissed Plaintiff for

         unprecedented reasons, without due process.



         JURISDICTION

   13.   Jurisdiction in this Court arises under 28 U.S.C. §1331 and §1343.



         VENUE

   14.   The unlawful practices described below were committed within the State of

         New York, County of Kings, and Defendant SUNY Downstate resides in this

         judicial district. Accordingly, the venue lies in the United States District Court

         for the Eastern District of New York.




         BACKGROUND

  15.    Plaintiff was accepted into SUNY Downstate's M.D. degree program in March

         of 2014 and commenced his course of studies within that program in August

         of 2014.
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 4 of 22 PageID #: 4



  16.   Plaintiff suffers from ADHD and intermittent depression.

  17.   During the course of Plaintiffs study, the Plaintiff was discriminated against

        because of his disability, and was retaliated against for requesting

        accommodations.

  18.   During Plaintiffs leave of absence, Defendants repeatedly set up obstacles to

        his returning to school by failing to provide reasonable accommodations,

        prompt clarification of requirements of the leave of absence, and ultimately

        denied the Plaintiff readmission making false claims about the terms of the

        leave.

  19.   As a result of their egregious conduct, Defendants violated federal and state

        disability laws. Defendants also caused Plaintiff pain and suffering, mental

        and emotional anguish and trauma, damage to reputation, and economic

        damages.

  20.   The M.D. program is a four-year course of study, divided into two phases, the

        "Foundations of Medicine" years and the "Clinical" years. Although preclinical

        medical education in the United States traditionally comprises a full two years,

        SUNY Downstate adopted a new curriculum in 2013 that compressed the

        preclinical phase into just 18 months, such that the clinical phase would begin

        approximately halfway through a student's second year and continue through

        the end of the fourth year. The "Foundations" phase therefore comprises the

        courses and requirements of the first 1.5 years of study, including Units 1

        through 6 and Gateways 1 and 2.
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 5 of 22 PageID #: 5




  21.    Unlike a traditional curriculum, in which assessment is usually spread across

         several mid-term and final exams in each unit, SUNY Downstate's new

         curriculum compresses all graded exams into one week at the end of each

         Unit and an additional week of exams during each "Gateway". These exams

         are of various modes (multiple choice, short-answer, essay, oral, practical,

         etc.) and there is usually more than one exam per day.

  22.    Gateways are a component uniqueto SUNY Downstate's new curriculum, not

         employed by other US medical schools. Indeed, the 2014-2015 edition of the

         Student Handbook declared that, "The definition and purposes of the

         Gateways is being further developed by the Student Assessment Committee."

         This line was removed from the handbook the following year without comment

         or further explanation of what the Gateways are actually meant to accomplish.

   23.   Exams are associated with one or more of six "Competencies" (e.g., Patient

         Care, Medical Knowledge, Interpersonal and Communication Skills, etc.).

         Importantly, an "Identified Deficiency" (ID) in any of the six Competencies

         results in failure of the entire Unit or Gateway, regardless of performance in

         other exams.

   24.   In addition to lectures, for which attendance is not mandatory, the curriculum

         includes a large number of "small-group activities" for which attendance is

         mandatory. Often, these small-group activities required students to teach

         themselves and each other material with which they were unfamiliar, without

         any help or supervision from the faculty.
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 6 of 22 PageID #: 6




        STATEMENT OF FACTS

  25.   On September 22, 2014 (Fall 2014 / Unit 1), I was absent from the day's

        scheduled activities because of the sudden death of his girlfriend's brother.

        The same day, I emailed the Unit Director, Dr. Keith Williams ("Dr. Williams"),

        letting him know the reason for my planned absence that day and asking Dr.

        Williams to: "please forward this email to the appropriate persons at

        Downstate, as I'm unsure who I should contact." In addition to Dr. Williams, I

        emailed my two anatomy lab partners about my planned absence.

  26.   Later that day, Dr. Adler emailed me, alleging that I had not notified him, that

        he had to find out the reason for my absence from my classmate, and that I

        should in the future contact "[him], i.e. the faculty" in these circumstances. I

        replied that I had in fact reached out to a faculty member, and I forwarded him

        the email I had sent to Dr. Williams.

  27.   The following day, on September 23, 2014, Dr. Adler confronted me about not

        having reached out to him directly. Although I apologized, it was clear from

        his tone that he was still unhappy about it.

  28.   On October 10, 2014,1 received two separate end-of-Unit 1 reports. The first

        did not include any feedback from Dr. Adler, while the second report, received

        some hours later, included the following feedback from Dr. Adler: "Although

        you have had reasonable explanations for some of the lapses in meeting

        course responsibilities, in each case you did not communicate in advance

        with faculty to notify us of a problem."
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 7 of 22 PageID #: 7




  29.    On October 22, 2014,1 met with John Lewis ("Dr. Lewis"), the then-Associate

         Dean for Foundations of Medicine. In this meeting, Dr. Lewis informed me

         that Dr. Adier's feedback on the end-of-unit report had initially been even

         harsher; that Dr. Adler was very displeased that I had not contacted him

         directly on the day of my absence; that Dr. Adlerhad initially tried to fail me in

         Unit 1 for a deficiency of Medical Professionalism because I had not

         contacted him; and that the rest of the faculty had to fight Dr. Adler quite hard

         and reiterate that I had made an effort to notify him before Dr. Adler finally

         relented and agreed to moderate his criticism and not fail me.

   30.   Puzzled by Dr. Adier's seemingly irrational zeal to discipline me over the

         matter, Dr. Lewis asked me whether I had done anything else to upset him. I

         replied that I had been late to his sessions a number of times, due mainlyto

         my having to commute from well over an hour away (taking three trains), and

         the inherent vagaries of the New York subway system. Dr. Lewis suggested

         that, unfortunately, the simplest solution would probably be to move closer to

         campus. I agreed and began renting a small room nearby at considerable

         expense, only returning to my apartment in Manhattan when time permitted.

         Ultimately, I passed all of my first-year courses and completed Gateway 1.

   31.   On July 1, 2015, at the end of the first year, I was notified that I had failed

         Gateway 1 due to an Identified Deficiency (ID) in the domain of "Interpersonal

         and Communication Skills" (ICS). This was due to my alleged failure of a

         "Standardized Patient Interaction". Performance in these Standardized
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 8 of 22 PageID #: 8




         Patient Interactions was determined subjectively, by Dr. Adler, based on

         video recordings of the interactions.

  32.    Although I remediated the failure, I had major concerns that I had not been

         graded fairly by Dr. Adler. Itook my concerns to several of the Defendants,

         including Dr. Ovitsh, Dr. Granat, Dr. Putman, Dr. Merlino, in each case

         reiterating that Dr. Adler did not like me personally, and that his criticism of

         my performance was unfounded and biased. I went as far as asking to file a

         formal appeal with Dr. Jeanne Macrae, the Senior Associate Dean for

         Academic Affairs.

   33.   Although the student handbook states that: "Ifa student wishes to appeal a

         grade received in a particular course, the student should first attempt to

         resolve the matter by meeting with the Unit director. If the student is not

         satisfied after attempting such resolution, s/he may file a formal written appeal

         to the Associate Dean responsible for that segment of the curriculum," Dr.

         MacRae told me that there was in fact no formal appeal process for Gateway

         grades. Hers was the final word, and after reviewing my performance, she

         declined to overrule Dr. Adler.

   34.   Early in my second year, I visited the office of Dr. Merlin, the Unit director of

         "Mind, Brain and Behavior" (Unit 6). She and I had had, up to that point, an

         excellent relationship, and I believed I could come to her for help.

   35.   I told Dr. Merlin that I had struggled throughout the first year with

         memory/cognitive difficulties. She referred me to Dr. Stanley Cristal, a

         neurologist whose office was just down the hall from her own.


                                                                                             8
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 9 of 22 PageID #: 9



   36.   Prior to the start of Unit 6,1 again visited Dr. Merlin. I reiterated how much I

         was struggling with the curriculum given my cognitive difficulties, especially in

         the context of group learning, and that the numerous mandatory activities

         imposed by the curriculum left me with very little time to study at home, and

         even less time to sleep. I asked her if she could help me get out of some of

         the group activities, i.e. obtain an accommodation for my disability.

   37.   Dr. Merlin said that she didn't have that power, and that if I was struggling so

         much, then perhaps I shouldn't be in medical school. She said I should

         consider withdrawing from medical school and applying to the PhD program,

         because Iwas "clearly very intelligent." At no point did she suggest I request

         a disability accommodation from the Office of Student Affairs, though she had

         a duty to do so.

   38.   On January 12, 2016, halfway through Unit 6,1 met with Dean Christoforou.

         She told me that some unnamed members of the faculty were concerned that

         Imight have a major mental illness, perhaps schizophrenia. Iassured her that
         Iwas not schizophrenic. Ialso expressed how much Iwas struggling with
         learning under the new curriculum and getting very little sleep as a
         consequence, perhaps explaining why Iseemed "off' to some of the faculty.
   39.   On January 15th, 2016 I received an email from Dr. Riccardo Bianchi
         indicating that Ihad one unreported absence at the halfway point of Unit 6,
         and that a second unreported absence would lead to an automatic ID in

         Medical Professionalism and failure of Unit 6. By the time he sent this email, I
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 10 of 22 PageID #: 10




          had already accumulated a second unreported absence (on January 12,

          2016), and thus Iwould automatically fail Unit 6.

   40.    Near the end of Unit 6,1 sent an email to Dr. Merlin in which I again referred

          to my struggles with learning in a group setting. Dr. Merlin did not reply to this

          email, but instead forwarded it to the entire class of 2018, my classmates.

          She did not acknowledge or apologize for this.

   41.    On February 2nd, 2016,1 was informed that I had failed Unit 6 due to an ID in

          Medical Professionalism. According to the Student Handbook, if a student is

          struggling, someone from the school "will offer to meet with [that student] at

          the mid-Unittime point and help them develop a plan to improve performance

          before it gets to the level of failure necessitating remediation." This was not

          done in my case.

   42.    On February 24th, 2016,1 met with the Professionalism Assessment

          Committee to begin the process of remediating the failure of Unit 6. In the

          meeting, Dr. Putman noted that, although faculty said I really seemed to

          struggle at the beginning of the unit, by the end of the unit I had turned it

          around and actually did well academically. He asked what changed. I told him

          I had found another medical school's lectures online about halfway through

          the unit, and had been studying from those rather than the curriculum at

          Downstate.


    43.   I once again made it clear that I struggle terribly with learning in a group

          environment, and that the new curriculum just doesn't work for me. Dr.

          Madiha Akhtar interrupted me, saying, "Well, I have a problem with that," and


                                                                                            10
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 11 of 22 PageID #: 11




          that I had to be able to adapt to a different way of learning. At this point Dr.

          Putman asked Dr. Merlino if he would be willing to take charge of my

          remediation, which he agreed to do.

   44.    Remediation of the ID in Medical Professionalism involved outlining a

          Professional Learning Plan ("PLP") that addressed, among other questions,

          the following: "Acknowledging that the curriculum is the way it is, can you

          describe how you might be getting in your own way?" I was also asked to

          meet with my psychiatrist, Dr. Alan Kouzmanoff, who also helped me in

          putting together the PLP. I submitted the completed PLP form on March 9th,

          2016.


    45.   The following day, on March 10th, 2016,1 received a phone call from Dean

          Christoforou in which she informed me that I had failed Gateway 2 and that

          the Academic Progress Committee had convened and dismissed me from the

          school, effective immediately.

    46.   To be clear, at no point before being told I was dismissed was I warned that

          such action was being considered. Nor would I have been able to take any

          corrective action had I been warned, since I had already completed Gateway

          2 even before being notified of my failure of Unit 6.

    47.   I was never placed on academic probation. From the first day of class to my

          last exam, I was a student in good academic standing. Then, without notice or

          opportunity to address the committee, I was suddenly dismissed, without any

          due process.




                                                                                             11
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 12 of 22 PageID #: 12



   48.   The 2014-2015 Student Handbook does not indicate that failure of more than

         one Gateway is sufficient cause to consider dismissal. For the 2015-2016

         Student Handbook, the relevant section was modified to make dismissal a

         possibility in such a case.

   49.   On March 11th, 2016,1 met with Dean Christoforou and Dr. Ovitsh to discuss

         my dismissal. Dean Christoforou told me that I had failed Gateway 2 due to

         IDs in the Patient Care Competency and the Interpersonal Communication

         Skills competency. I was never given the opportunity to appeal my Gateway 2

         grade nor given any explanation of why I failed those components of Gateway

         2.


   50.   Dr. Ovitsh asked me whether I had considered doing a PhD. I said I had

         considered applying to the MD/PhD program, at which point she interrupted

         me, saying, "I'm not talking about an MD/PhD, just a PhD." I replied that I was

         not interested in pursuing only a PhD. I asked whether any appeal of my

         dismissal was possible. Dr. Ovitsh grudgingly admitted that I could formally

         appeal the decision if I really wanted to.

   51.   I then asked Dr. Ovitsh whether Dr. Merlin had been part of the committee

         that voted to dismiss me. She said that she had indeed been present and

         agreed with the decision. I asked, "was anyone fighting for me?" She replied,

         "That's why we're giving you this opportunity to appeal. This is your chance to

         fight for yourself."

   52.   I later visited Dr. Merlin's office to ask her whether it was true that she had

         voted to dismiss me. Dr. Merlin confirmed that she had voted to dismiss me,



                                                                                           12
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 13 of 22 PageID #: 13



          and added, "I don't think we've ever dismissed a student for the reasons you

          were dismissed." When I asked why, given our previous good relationship,

          she voted to dismiss me, she replied that she had had a very favorable

          impression of me until I came into her office saying that the group activities

          are "useless" and asking to be accommodated. She grew increasingly hostile

          throughout the encounter, finally rising from her chair and waving me out of

          her office.

   53.    Dr. Merlin later dismissed me from the Clinical Neurosciences Pathway,

          falsely claiming that itwas because I had failed Unit 6. Dr. Merlin believes that

          anyone with any sort of mental illness, even depression, should not be a

          medical doctor. Dr. Merlin holds views that are blatantly discriminatory and

          highly irregular, particularly for someone in her position. Her beliefs are well-

          known to SUNY Downstate's faculty and administrators.

    54.   Dr. Merlino seemed to take pity on me when Itold him I had been dismissed,

          and he invited me to meet with him in his office on March 21, 2016 to discuss

          my appeal. He later changed the location of the meeting to his own

          apartment.

    55.   On March 21, 2016, Dr. Merlino and I spoke in the den of his apartment,

          alone, for approximately 30 minutes. Iwas clearly depressed. He suggested

          that we meet again in his office before the appeals committee meeting.

    56.   In that subsequent meeting with Dr. Merlino, we again discussed the

          difficulties Iwas experiencing. Itold him that I seemed to become irritable

          under stress and that the only thing that had ever changed that was taking the


                                                                                           13
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 14 of 22 PageID #: 14




          antidepressant Wellbutrin, but that I had stopped taking it because Ithought it

          contributed to my memory problems. I asked him what I should do and he told

          me I needed to get back on Wellbutrin.

   57.    I called Dean Christoforou and asked her to push back the appeals committee

          meeting until I could recover mentally. In the meantime, I met with my

          psychiatrist and started taking Wellbutrin again.

   58.    On March 30th, 2016,1 met with the Student Appeals Committee. Among the

          materials that I submitted to the committee was a letter from my psychiatrist

          stating that I had been treated by him "since 2010 for ADHD and intermittent

          Depression" and that "Because of his condition, he has had to struggle to get

          where he is. He is often tired because it takes him longer to process all the

          information he has to absorb for medical school and has to spend more time

          studying than others. He has also had to change or discontinue medications

          several times since beginning medical school because of side effects."

    59.   During the appeal meeting, Iexplained to the committee that I had struggled

          to learn in the group activities emphasized in the new curriculum as I suffered

          from an attention disorder. This was not the first time the school heard about

          my condition, however. In fact, in my medical school application essay I

          mentioned that I had an attention disorder for which I was receiving treatment.

    60.   I also explained during the appeal meeting that although I had suffered from

          depression, I was taking medication for it and that I had felt a significant

          improvement already.




                                                                                          14
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 15 of 22 PageID #: 15



    61.   A few hours after the meeting, I received a call from Dr. Putman, informing

          me that my appeal was successful and that I had been put on a medical leave

          of absence for one year. Although I had not wanted or asked for a medical

          leave of absence, I was in no position to complain, so I accepted the terms

          that the committee set out.

    62.   On April 4th, 2016,1 received an email from Dr. Putman outlining the terms of

          my appeal and readmission.

    63.   One of the conditions I had to meet before being readmitted was that I must

          take the USMLE Step 1 exam by October 31st, 2016. A later partof the letter

          read, "Should you fail either Step 1 or any part of the Gateway 2 re

          examinations, you will be considered for dismissal from the College of

          Medicine."

    64.   On June 7th, 2016,1 mentioned to Dean Christoforou that Wellbutrin was no

          longer working as well as before, that Ihad increased the dose, and that if
          that did not work, I might try changing medications. In her reply, Dean

          Christoforou noted that "If your meds need to be changed, it may delay your

          study period."

    65.   Realizing that my preparation for Step 1 was proceeding slowerthan
          expected, on August 2nd, 2016,1 wrote to Dean Christoforou asking to discuss
          my timeline for taking the Step 1 exam. This email went unanswered, as did
          my phone calls to her.

    66.   I reached out to Dr. Merlino and asked him to tell Dean Christoforou that I

          needed to talk to her about extending the deadline for me to take the Step 1


                                                                                        15
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 16 of 22 PageID #: 16



         exam. He agreed and arranged a meeting with me in which Dean

         Christoforou would be present.

   67.   On August 24th, 2016,1 met with Dr. Merlino and Dean Christoforou and

         asked for an extension to December 2016 or January 2016. Dean

         Christoforou was not initially in favor of granting an extension, saying "other

         students did not get six months to study for Step 1". Eventually, she offered a

         small extension, moving the deadline to the week of November 21, 2016, but

         said she would have to confirm it with the committee.

   68.   At this same meeting, it was explained to me by Dr. Merlino that as a

         condition of my appeal, I needed to meet regularly with someone from the

         student counseling center, and Dr. Christine Saunders-Fields was suggested.

   69.   After Dean Christoforou left the meeting, I was left alone with Dr. Merlino in

         his office. We spoke for a few minutes and then as I was getting up to leave,

         he said to "keep in touch," and "I like looking at your face." As he said this, he

         caressed my left cheek with his right hand.

  70.    I excused myself and left. Although it was clear that he had made a pass at

         me, I did not report this incident of sexual harassment to anyone at the time,

         as I did not want to cause problems for Dr. Merlino, who I considered a friend.

  71.    Later that day, I emailed Dr. Saunders-Fields to schedule an appointment as

         instructed. She did not reply until September 6th, 2016 (i.e. two weeks later).

         In her reply, she initially claimed that she could refer me to outside

         counseling, but she would not be able to see me herself, as "student

         counseling is for students currently attending [SUNY Downstate]."


                                                                                          16
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 17 of 22 PageID #: 17




   72.   Later, after some discussion between herself and Dean Christoforou, Dr.

         Saunders-Fields agreed to see me, and I met with her on September 12th,

         2016. At our meeting, she asked me questions from a diagnostic

         questionnaire for depression. After completing the questionnaire, Dr.

         Saunders-Fields informed me that, according to the results, I was depressed.

   73.   I emailed Dean Christoforou on September 9th, 2016 and again on September

         16th, 2016 asking whether my extension had been confirmed, since the

         October 31st deadline was getting closer. Not receiving a prompt answer from

         her, I asked Dr. Merlino whether I should go ahead and register for the Step 1

         exam for the week of November 21st. He said that if I had not received

         confirmation from Dean Christoforou, then I should register to take the exam

         by the original deadline of October 31st.

   74.   I knew I would not be ready to take the exam by the original deadline, so I

         waited to receive confirmation from Dean Christoforou. She did not respond

         to my calls or email until October 4th, 2016, at which time she confirmed the

         extension she had offered me at the meeting a month and a half earlier. I

         scheduled my exam for November 23rd, 2016.

   75.   On November 22nd, 2016,1 emailed Dean Christoforou because I was not

         confident that I would pass Step 1 if I took it the following day as scheduled.

         Dean Christoforou declined to offer another extension, and stated that if I did

         not take the exam as scheduled, "we will have to set up another meeting with

         the Student Appeals Committee to re-review your status and the reasons you

         could not take the exam during the time allotted."


                                                                                           17
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 18 of 22 PageID #: 18



   76.    I replied to Dean Christoforou and Dr. Putman, asking whether, in their

          opinion, the appeals committee would not allow me to continue at SUNY

          Downstate if I did not take the exam as scheduled. I also asked whether, in

          their opinion, if I did take Step 1 and failed it, the committee would decide the

          same. I received no response.

    77.   I rescheduled my exam to December 29th, 2016 and emailed Dean

          Christoforou, Dr. Putman, and Dr. Merlino to tell them I had done so. I heard

          nothing further from them for almost two weeks.

    78.   I met with the Student Appeals Committee on December 15th, 2016. Due to

          my increasing depression, Iwas unable to properly prepare for the meeting. I

          had no prepared statement. I came to the meeting looking disheveled,

          wearing purple ankle-high socks, dark jeans, a tee shirt, a jacket, and no tie. It
          should have been evident to any trained psychiatrist (there were several in

          attendance) that I was in no condition to defend myself.

    79.   At the meeting, the head of the committee was very critical of my decision to

          reschedule the exam.

    80.   Iexplained that Ithought there was a significant chance that Iwould fail the
          exam if I had taken it as scheduled, so that I would have found myself in a

          worse position, forced to meet with the same appeals committee and having

          failed Step 1.

    81.   The head of the committee then read from the letter setting out the conditions

          of my appeal, and claimed that Iwas merely required to take-not pass-Step
          1 by the deadline. Not having the letter in front of me, Itook his claim at face

                                                                                          18
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 19 of 22 PageID #: 19



          value and apologized to the committee for misunderstanding the terms they

          had set. Rattled by the hostility of the committee and my alleged erroneous

          understanding, I asked for mercy, excused myself, and left.

    82.   As I left, I said to Dr. Putman, "That could have gone better." He nodded, and

          told me he would call me that night with their decision. Minutes later, as I was

          leaving the building, I saw one of the faculty members from the committee

          also leaving. Evidently, they did not deliberate for long. Dr. Putman called me

          that night and asked me to meet with him the following day.

    83.   I met with Dr. Putman and Dr. Merlino the following day. They informed me

          that the committee had rescinded their priordecision, and that I would not be

          readmitted. I asked if the committee realized that they were ruining my life.

          Dr. Merlino responded that, "I think you're not taking responsibility for what

          you did." He added that since Iseemed to have trouble dealing with authority,

          I would be better suited to being an entrepreneur.

    84.   On December 27, 2016,1 emailed Dr. Putman, asking to appeal directly to Dr.

          Carlos Pato, the Dean of the College of Medicine. I did not receive a reply

          from Dr. Putman until January 10, 2017, nearly two weeks later.

    85.   I met with Dean Pato on January 23rd, 2017, and explained my situation as

          best I could. He said, "It sounds like, ironically, you would have been in a

          better position ifyou had taken Step 1 and failed." Iagreed that that seemed
          to be the opinion of the committee, butthat it was not my understanding when
          I chose to reschedule my exam. Dean Pato said he would make some

          inquiries and get back to me.


                                                                                           19
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 20 of 22 PageID #: 20



   86.    After one week, I asked Dr. Putman whether the Dean had made a decision.

          On February 1st, 2017, Dr. Putman sent me the Dean's response in a letter

          dated January 31st, 2017. The Dean refused to override the committee's

          decision. According to the Student Handbook, the decision of the Dean is

          final.

   87.    In fact, the committee had erred, as the letter they had written outlining the

          conditions for my return did in fact include the stipulation that, "Should you fail

          either Step 1 or any part of the Gateway 2 re-examinations, you will be

          considered for dismissal from the College of Medicine." I did not realize this

          until I looked at the letter again, more than two years later.

   88.    That no one on the Student Appeals Committee, in the Student Affairs office,

          or in the Dean's office ever noticed that such a stipulation was indeed to be

          found in the letter suggests, at a minimum, that the decision to dismiss me

          was not careful and deliberate. The speed with which the committee arrived

          at their decision suggests the same.

    89.   As a result of the above, I sustained enormous financial and emotional harm.

          I developed agoraphobia and did not leave my apartment for months at a

          time. My depression became debilitating. Idid not speak to my family or

          friends for months at a time. Even now, I am unemployed. I have no career

          prospects in the field to which Idedicated the past decade of my life. I have

          student loan debt in excess of $200,000. My credit is ruined.




                                                                                           20
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 21 of 22 PageID #: 21



         JURY DEMAND

   90.   Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff does

         hereby demand a jury trial in this action.



         PRAYER FOR RELIEF

         WHEREFORE the Plaintiffrespectfully requests that the Court issue

         judgment for Plaintiff as follows:

         A. Enjoining Defendants and their respective officers, successors, assigns,

            employees and all persons in active concert or participation with them,

            from engaging in a practice that discriminates on the basis of disability or
            perceived disability;

         B. Enjoining Defendant Pato, in his capacity as Dean of the College of

            Medicine, to reinstate Plaintiff as a student in the M.D. degree program; to

            restore all his credits and status as a student in good standing; to remove

            any barriers to re-enrollment in and transfer to accredited medical schools

            within the United States of America;

         C. Awarding compensatory and punitive damages to the extent permitted

            under the Rehabilitation Act, the Civil Rights Act, the Americans with

            Disabilities Act and all other statues, but in an amount of not less than Ten

            Million Dollars;

         D. Awarding Plaintiff his reasonable attorney fees, expert fees, and other

            costs of this action; and

         E. Awarding such other and further relief as is appropriate and equitable.


                                                                                      21
Case 1:20-cv-00621-RPK-SMG Document 1 Filed 01/31/20 Page 22 of 22 PageID #: 22




  DATED: New York, New York

          January 31,2020



                                                            Jan-Michael Rives

                                                                       Plaintiff

                                             465 West 51stStreet, Apartment 1E

                                                    New York, New York 10019

                                                               (917)573-5249

                                                  jan.michael.rives@gmail.com




                                                                             22
